IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-66,111-01 and WR-66,111-02


EX PARTE GUADALUPE ESPARZA (1)





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 1999-CR-5514-W1 IN THE 175TH JUDICIAL DISTRICT COURT

BEXAR COUNTY



Per Curiam.  Hervey, J., not participating.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On March 27, 2001, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
article 37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Esparza v. State, No. AP-74,096 (Tex.
Crim. App. June 4, 2003)(not designated for publication).
	Applicant presents twenty allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  A live evidentiary hearing was held, and
the trial judge entered findings of fact and conclusions of law.  The trial court recommended
that relief be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, the relief sought is denied.
	This Court has also reviewed documents entitled "App[lic]ant's Motion to Amend
Petition for States Habeas Corpus" and "Subsequent Pro Se Application for Art. 11.071 Writ
of Habeas Corpus."  Both documents were filed after the deadline provided for the filing of
an initial application for writ of habeas corpus.  Applicant's motion is denied.  We reviewed
his subsequent application  under Article 11.071 § 5, and we conclude that it fails to meet
one of the exceptions provided for in the statute.  Therefore, applicant's subsequent
application is dismissed as an abuse of the writ. 
	IT IS SO ORDERED THIS THE 28TH DAY OF FEBRUARY, 2007.

Do Not Publish
1.   Applicant's name is reflected in court documents both as "Esparza" and as "Esparaza." 
Applicant signs his name "Esparza."  This Court will continue to use the spelling "Esparza."